209 F.3d 984 (7th Cir. 2000)
Winifred E. BARRON,    Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner of Social Security,    Defendant-Appellee.
No. 99-4058
In the  United States Court of Appeals  For the Seventh Circuit
Submitted March 22, 2000Decided April 17, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 98-4179--James L. Foreman, Judge.
Before Posner, Chief Judge, and Diane P. Wood and  Evans, Circuit Judges.
Posner, Chief Judge.


1
Winifred Barron applied for  disabled widow's benefits as the widow of Paul  Raymond. 42 U.S.C. sec. 402(e). She was turned  down on the ground that she had not been  Raymond's common law wife, and appeals to us from  the district court's refusal to set aside the  denial of her application.


2
Barron, now age 64, has made a career of  marriage. We count seven, but the validity of  several, including the common law marriage with  Raymond, is critically in issue. She claims that  three days after she divorced her second husband,  she became Raymond's common law wife under the  law of Michigan. That was at the end of 1956  (when she was only 20!), shortly before Michigan  abolished common law marriage (but it did not  abolish it retroactively). They separated in  1971, but the marriage was never dissolved. The  day before the separation, Barron married her  fourth husband. She divorced number four and  later number five, and was married to six at the  time of Raymond's death in 1987. She divorced six  and married seven before applying for widow's  benefits in 1995.


3
There are a number of reasons to doubt whether  she was ever married to Raymond: they did not  hold themselves out to the world as being  married; common law marriage requires proof of  cohabitation, and it does not appear that she was  living with Raymond when they "married"; the  judgment of divorce from her second husband  (Raymond's immediate predecessor) was not entered  until after she married Raymond; the licenses for  her subsequent marriages do not mention a  previous marriage to Raymond, while mentioning  her other previous marriages.


4
There is more, which is the occasion for our  writing an opinion in what is, after all, a  frivolous appeal. The statute grants widow's (or  divorced spouse's) benefits only to an individual  who "is not married," 42 U.S.C. sec.  402(e)(1)(A), with three exceptions: (1) the  individual remarried after reaching the age of  60; (2) she (or he, but we'll confine our  attention to widows, since that is Barron's  class) remarried in her fifties but is now at  least 60 and at the time of her remarriage was  entitled to disabled widow's benefits; or (3) she  remarried in her fifties, is still in her  fifties, and was disabled at the time of her  remarriage. 42 U.S.C. sec. 402(e)(3); 20 C.F.R.  sec. 404.335(e). Although now in her sixties and  applying for disabled widow's benefits, Barron  fits none of the exceptions. She married her  current husband when she was 52, which rules out  (1); she was not entitled to widow's disability  benefits at the time of that marriage, which  rules out (2); and she was not disabled at that  time, which rules out (3). It might seem that (3)  would also be ruled out by the fact that she is  over 60, but we think it apparent that the  statute and regulation refer to the applicant's  age at the time of the application--the applicant  does not forfeit her entitlement by passage of  time during what may be protracted administrative  and judicial proceedings to establish the  entitlement. And Barron applied five years ago.


5
But was she really "married" when she applied  for the benefits? That is a more complicated  question than might appear and one on which there  is no case law. One might think that since a  common law marriage is contracted without the  usual formalities, it can be dissolved without  the usual formalities. But that is incorrect.  Common law marriage is not a synonym for  cohabitation, "domestic partnership," or  contract. The purpose of common law marriage is  not to create a second-class sort of marriage,  but rather to repair unintended deficiencies in  the ceremony, documentation, or other formalities  of marriage, or in the legal capacity to wed (a  party might erroneously believe that he or she  had been validly divorced from a previous  spouse). See, e.g., 1 Homer H. Clark, Jr., The  Law of Domestic Relations in the United States  sec. 2.4, p. 111 (2d ed. 1987). That is why it is  important that the parties hold themselves out as  being married--if they don't think they're  married, there is no formal defect to repair.


6
Common law marriage is thus to domestic  relations law what the doctrine of adverse  possession is to property law--a way of curing  formal defects in a legal status. And just as a  person who has acquired title by adverse  possession has as good a title as someone who  acquires it by a formal conveyance, so a common  law spouse has the same rights as any other  spouse. E.g., Adams v. Boan, 559 So. 2d 1084,  1087 (Ala. 1990); Lavery v. Hutchinson, 94 N.E. 6, 8-9 (Ill. 1911); Steves v. Smith, 107 S.W. 141, 143 (Tex. App. 1908). And so if Raymond and  Barron were married, their marriage was not  dissolved by "separation." Barron married three  times between their separation and Raymond's  death, and if they had a valid common law  marriage, then all three marriages were bigamous  and therefore invalid and she would be his  unmarried widow. But death dissolves marriage,  and Barron's current marriage was contracted  after Raymond's death. She was therefore married  when she applied for widow's benefits and, as we  have seen, she did not fall into any of the  exceptions to the ban on awarding benefits to  remarried claimants. For this reason as well as  because of the invalidity of the alleged common  law marriage, she was properly denied benefits.


7
Affirmed.